DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Application Status
This action is written in response to applicant’s correspondence received March 1, 2021.  Claims 1, 4-7, 11, 12, and 15-18 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current claims recite “wherein the THF is present at a concentration in the range of 1.6 to 16 mg/L”. The closest prior art is set forth in the Office Action mailed October 27, 2020 on pages 3-10. Not only does the closest prior art not describe the supplementation with tetrahydrofolate, but the specification further teaches that growth in chemically defined medium .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-7, 11, 12, and 15-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
July 15, 2021